DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10, 193, 043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to Group II non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-20 are cancelled due to restriction requirements.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest a reflective side coating comprising a top surface, a bottom surface and side surfaces, the side surfaces of the reflective coating surrounding the side surfaces of the wavelength conversion element and the side surfaces of the substrate and the bottom surface of the reflective side coating being on a top surface of the insulating side coating as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest a light-emitting diode (LED) die comprising a semiconductor structure and a wavelength conversion element over the semiconductor structure, each having a top surface, a bottom surface and side surfaces; an insulating side coating surrounding the side surfaces of the semiconductor structure of the LED die and comprising a first binder material filled with reflective particles; and a reflective side coating comprising a top surface, a bottom surface and side surfaces, the side surfaces of the reflective side coating surrounding the side surfaces of the wavelength conversion element of the LED die as required by amended independent claim 8.
Claims 2-7, and 9-14 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Remarks, filed 03/08/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.